DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert Grabarek on 10/28/2021.
The application has been amended as follows: 
Claim 8
In line 2, after the word “parts;”, add the language –a fluid-filled hollow core; --.
In line 7, after the word “around”, delete the word –a- and add the language –the fluid-filled hollow--.
ALLOWANCE
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: None of prior art of the record discloses, teaches, and/or suggests a method for producing a fiber-reinforced plastic component, comprising the act of: inserting a fiber preform which is disposed on a fluid-filled core into a mold that has at least two mold parts; closing the mold, wherein the fiber preform and the fluid-filled hollow core are disposed in a mold cavity that is formed by the at least two mold parts; filling the mold cavity with a plastic material; curing the plastic material in the closed mold by heating the mold; and measuring an internal pressure in the mold during the curing and increasing a distance between the at least two mold parts if the internal pressure exceeds an upper threshold value as claimed in claim 1.
Also, none of prior art of the record discloses, teaches, and/or suggests a device for producing a fiber-reinforced plastic component, comprising: a mold that has at least two mold parts; a fluid-filled hollow core; wherein the at least two mold parts are disposed in a closing unit by which the at least two mold parts are moveable relative to each other between an open position and a closed position; wherein, in the closed position, the at least two mold parts enclose a cavity in which a fiber preform that is formed that is formed around the fluid-filled hollow core is arrangeable; an actuator via which a distance between the at least two mold parts is changeable by moving at least one of the at least two mold parts; a pressure measurement sensor via which an internal pressure in the cavity is detectable; and a control device, wherein the actuator is actuatable by the control device and wherein the control device via the actuator increases the distance between the at least two mold parts if a measured internal pressure in the cavity exceeds an upper threshold value as claimed in claim 8.
The closest prior art of the record (LENHERR; US2002/0038923A1) disclose a resin transfer moulding (RTM) process for manufacturing fiber-reinforced component 31 with at least one closed or undercut space 35.  A two-part mould with a cavity is charged with reinforcing fibers and a shape-stable supporting core of wax that can be melted out of the cavity. A plastic matrix capable of flowing is injected into the cavity of the closed mould forming a shaped fiber-composite mass and hardened to give the fiber-reinforced component 31.  The shape stable fiber reinforced component 31 is removed from the mould and subjected to tempering (abstract; figures 1c and 1d).
Also, YAMADA (JP-06071680A; machine translated) disclose a method obtaining a molded product by allowing top and bottom heating forces to heat, pressurize and circulate a thermosetting resin compound by making use of the top and bottom heating forces constituted of cavity block and core block, this is a molding method of thermosetting resin compound wherein a top and bottom heating forces 2, 3 are set up at the resin solidification reaction initiation temperature or more, a temperature difference is provided between the top and bottom forces 2, 3 so that resin solidification timing is changed in the direction of a thickness of a molded product; resin liquid pressure detecting device 8 is provided on a low temperature established mold side, the molds 2, 3 are broken upon knowing that pressure of the resin, which is solidified and finally, is lowered and molding is completed (figures 1 and 2; p. 2-3; constitution-machine translated).
However, it is silent as to the method of fiber preform that is disposed on the fluid-filled core and measuring an internal pressure in the mold during the curing and increasing a distance between the at least two mold parts if the internal pressure exceeds an upper threshold value as claimed in claim 1.
Also, it is silent as to the device comprising a fluid-filled hollow core; wherein, in the closed position, the at least two mold parts enclose a cavity, in which a fiber preform that is formed around the fluid-filled hollow core; wherein the control device via the actuator increases the distance between the at least two mold parts if a measured internal pressure in the cavity exceeds an upper threshold value as claimed in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



/Jaeyun Lee/
11/8/2021